DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed March 13, 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the URL provided in Cite No. C1 is illegible.  The information referred to in Cite No. C1 has not been considered as to the merits.  Applicant is requested to submit another Information Disclosure Statement in which the URL is legible. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Specification
The disclosure is objected to because of the following informalities: The Specification does not include a Brief Description of the Drawings. The description currently provided is a detailed description of the drawings.
Appropriate correction is required.


Claim Objections
Claim 9 is objected to because of the following informalities:  In line 3, applicant recites “is flown” where it appears applicant intended “is flowed” or “flows.”  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the entire circumference" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite "[[the]]an entire circumference."
Claims 5-6 are rejected as depending from a rejected claim.

Allowable Subject Matter
Claims 1-3, 7-8 and 10 are allowed.
Claims 4-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 9 would be allowable if rewritten to overcome the objection set forth in this Office action.  
The following is a statement of reasons for the indication of allowable subject matter:  While it is known in the art to provide a bio-filter unit, said bio-filter unit comprising a container with a filter media and an inner architecture, said inner architecture comprising at least one vertical tube having an open input end and an open output end, wherein the bio-filter unit is connected to a pump enabling pumping liquid and filter media from a bottom of the container against a top of the container through said at least one vertical tube (see, for example, US 5,681,472 to Jonsson et al.), in the examiner’s opinion the prior art fails to teach or render obvious the unit being intended for a fish farming system wherein an upper plate is arranged inclined downwards from and around the open output end of the at least one vertical tubes and ends at a distance from a wall of the container, wherein the upper plate is perforated and wherein a regeneration water outflow is arranged under the upper plate.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165. The examiner can normally be reached M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
08/23/22